Citation Nr: 1341879	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-25 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from July 1982 to July 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2013, the Board remanded the Veteran's claim for a travel board hearing.  The requested action was taken, and there has been substantial compliance with the remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998), see also Dyment v. West, 13 Vet. App. 141 (1999).   

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.   The RO reopened and denied service connection for bilateral hearing loss in a June 2007 rating decision on the grounds that there was no relationship to military service.  The Veteran did not perfect his appeal, so the June 2007 rating decision is final.

2.  Evidence received since the June 2007 rating decision was not previously considered by agency decision makers, relates to an unestablished fact necessary to substantiate the Veteran's claim, is not cumulative or redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  While in service, the Veteran was exposed to acoustic trauma.

4.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss is a result of his military service.


CONCLUSIONS OF LAW

1.   The June 2007 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. §7105 (c) (West 2002); 38 C.F.R. §§3.104, 20.302,  20.1103 (2013).

2.   New and material evidence has been received, and the Veteran's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §5108 (West 2002);  38 C.F.R. §3.156(a) (2013).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.    Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126;  38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

The Veteran's claim for entitlement to service connection for bilateral hearing loss was reopened and denied in a June 2007 rating decision.  The RO reopened the case after conceding acoustic trauma, but found that the Veteran had not submitted any evidence showing that his bilateral hearing loss was incurred in or caused by military service.  The Veteran initiated an appeal of that decision but did not perfect his appeal.  As such, the June 2007 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

As a result, service connection may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(b) (2013). 

For claims to reopen, evidence is considered new if it was not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Evidence added to the record since the June 2007 rating decision became final includes the Veteran's lay statements, VA treatment records, a VA examination dated June 2007, and private medical records and opinions.  Of particular note is the June 2008 statement from Dr. S.T., who was of the opinion that the Veteran's current bilateral hearing loss was more likely than not caused by or the result of his military service. 

In this case, the June 2008 opinion from Dr. S.T. concerning the etiology of the Veteran's current hearing loss is new as it was not previously considered and is also material as it relates to a formerly unestablished fact, the relationship of the Veteran's hearing loss to service.  Additionally, this new evidence is also material as it raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  New and material evidence has therefore been received and reopening of the claim for entitlement to service connection for bilateral hearing loss is warranted.

III.   Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043  (Fed. Cir. 1994).   In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss.  The Veteran's 1976 enlistment examination noted his ears were normal and that he had normal hearing.  Audiogram reports contained in the service treatment records show a slight upward shifting of hearing thresholds in both ears, but upon separation, the Veteran's ears still did not meet VA's standard for a hearing loss disability.  However, June 2007 and September 2010 VA audiograms show the Veteran with auditory thresholds of 40 decibels or greater in 4 out of 5 thresholds for both ears, meeting VA's disability requirements for bilateral hearing loss as outlined in 38 C.F.R. § 3.385.  

The Veteran claims that he was exposed to loud noise in service.  The Veteran is competent to report in-service injury and his testimony is credible and consistent with the circumstances of his service.  The Veteran's military occupational specialty (MOS) as an avionics navigation systems technician is consistent with acoustic trauma in service.  Exposure to in-service acoustic trauma is conceded.  The Veteran has therefore met the in-service injury or event requirement with regard to this claim.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  As the Veteran has met the current disability and in-service injury or event requirements, the only remaining question is whether there is a relationship between the two.

As to whether the Veteran's current bilateral hearing loss disability is related to service, there are conflicting medical opinions.   A June 2007 VA examiner's opinion was that it was not likely that the Veteran's hearing loss was a result of military noise exposure.   The examiner reasoned that that the Veteran's hearing during service was within normal limits bilaterally during service and at separation, despite slight threshold shifts which were expected.  

A September 2010 VA examiner also found that since the Veteran's hearing was normal bilaterally upon entrance into service and upon separation, the Veteran's hearing loss could not be linked to acoustic trauma while in the military.  No supporting rationale was provided.  The examiner's opinion did not consider the threshold shifts during service, the Veteran's lay statements, or that the absence of evidence of hearing loss in service does not a bar service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Therefore, the VA September 2010 examiner's opinion carries no probative weight.

In contrast, a June 2013 private opinion by Dr. S.T. stated that the Veteran's bilateral hearing loss was more likely than not (greater than 50%) related to his military service.  Dr. S.T. stated that she reviewed the Veteran's service treatment records, and treatment records since his separation from service.  She stated that the Veteran had a normal bilateral baseline test at enlistment in 1976, and progressive hearing loss while in the military.  Dr. S.T. also considered the Veteran's statements that his current hearing loss was associated with his military service, and ruled out any other risk factors that may have precipitated his current condition.  

Another private opinion dated June 2013 from Dr. H.A., a former VA physician who treated the Veteran, stated that the Veteran's hearing loss was also more likely than not (greater than 50%) due to his military service.  Although Dr. H.A. stated that he reviewed his prior notes and spoke with the Veteran, he did not provide any rationale or reasoning with respect to his opinion.  Therefore, the opinion from Dr. H.A. is not entitled to probative weight.

At worst, the evidence of record is in equipoise as to whether a nexus between the Veteran's current hearing loss and military service is warranted.  In such cases, all reasonable doubt is resolved in favor of the Veteran.  The claim of entitlement to service connection for bilateral hearing loss is granted.


ORDER

New and material evidence having been submitted, the claim of entitlement to  service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


